Appeal by defendant from a judgment of the Supreme Court, Queens County (Brennan, J.), rendered May 3, 1983, adjudicating him a youthful offender following his *590conviction of attempted burglary in the third degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
The defendant has failed to raise the claimed inadequacy of his plea allocution at Criminal Term. Therefore, he has failed to preserve his claim for appellate review (see People v Pellegrino, 60 NY2d 636; People v Pascale, 48 NY2d 997; People v Santiago, 100 AD2d 857; People v McKenzie, 88 AD2d 646). O’Connor, J. P., Brown, Lawrence and Eiber, JJ., concur.